Exhibit 1.01 Camtek Ltd. Conflict Minerals Report For the Year Ended December 31, 2014 Introduction This is the Conflict Minerals Report of Camtek Ltd. (“CAMT”) (herein referred to as "Camtek", the "Company", "we" or "our") , for calendar year 2014 in accordance with Rule 13p-1 (“Rule 13p-1”) under the Securities Exchange Act of 1934 (the “1934 Act”).Please refer to Rule 13p-1, Form SD and the 1934 Act Release No. 34-67716 issued by the Securities and Exchange Commission on August 22, 2012 for the definition of terms used in this report. In conducting its due diligence, Camtek implemented the OECD Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas ("The OECD Framework"), an internationally recognized due diligence framework. Prior to due diligence, we addressed the “Reasonable Country of Origin Inquiry” process and commenced the due diligence process accordingly. Company Overview Camtek provides automated solutions dedicated for enhancing production processes and yield in the following industries: Semiconductor Fabrication and Packaging, Printed Circuit Board (PCB) and IC Substrates. For more details, refer to Camtek website at http://www.camtek.co.il. Camtek has two production sites, in Israel (Migdal Haemek) and in China (Suzhou), and all of our production activities are conducted at both sites. Camtek’s products from the divisions: Semiconductor Industry and Printed Circuit Board and IC Substrate Industry are comprised of components which may contain conflict minerals that require an inquiry under Section 1502 of the Dodd-Frank Act, the SEC’s final rule and OECD guidelines. Camtek’s Efforts for Meeting Conflict-Free Mineral Requirements Camtek continued to implement and communicate its policy and methodology, that is in accordance withAnnex I, Five steps Framework for Risk-Based Due Diligence in the Mineral Supply Chain from the OECD Framework. Camtek has been addressing the following 5 OECD steps: · Establishing a strong company management system Comprised of a management team from the following departments: Engineering, QA, Purchasing, R&D, Logistics, Legal and Finance.The team is being sponsored by the Finance VP. The team passed training related the Conflict Minerals framework, policy, etc. Camtek has adopted a Company policy which reflects an all-inclusive understanding of required rules and guidelines in addition to knowledge sharing with other companies in the industry.This policy can be found at the website http://www.camtek.co.il · Identifying and assessing risk in the supply chain Camtek held meetings with Management from various departments to discuss the applicable definitions of “manufacturer” and/or “contract to manufacture”.Through this process, Camtek identified products that are affected by the 3TG minerals and mapped them to their respective vendors.Camtek evaluated approximately 12 private branded products, sourced from over approximately 190 vendors were subject to the RCOI survey process. We then sent official letters to suppliers ("Letter to Supplier") conducting a supply-chain survey using the CFSI Conflict Minerals Reporting Template to identify the smelters and refiners. · Designing and implementing a strategy to respond to identified risks In situations where it was determined that a “conflict mineral” is necessary for the functionality or production of at least one of our products, we carried out a reasonable country of origin inquiry (“RCOI"). Camtek send unofficial letters for supplier including update version of the CFSI CMRT, reviewed resaved files with feedback to relevant suppliers. We have implemented a risk management procedure designed, among other things, to identify products which may include conflict minerals, update purchasing process and include in new supplier approval FORM relevant question related to Conflict Minerals, monitor all potential risk suppliers, and engage in knowledge sharing for meeting requirements. · Carrying out independent third-party audits of supply chain due diligence at identified points along the supply chain Camtek does not have a direct relationship with the smelters and refiners in our supply chain, nor do we perform direct audits of the entities that provide our supply chain the 3TG. However, we do rely upon industry (for example, EiCC and CFSI) efforts to influence smelters and refineries to get audited and certified through CFS program. · Reporting on supply chain due diligence The conflict minerals report is filed with the SEC and is also available on our website http://www.camtek.co.il Results for the 2014 Calendar Year The Conflict Mineral Process, as described above, allowed Camtek to identify in-scope products and the corresponding suppliers.These identified suppliers were surveyed through the RCOI Survey process using the Conflict Minerals Reporting Template. The survey population included approximately 12 products across 190 vendors. Camtek received survey responses from 30 of the population of suppliers surveyed.Approximately 25 % of responding suppliers indicated that their products may contain one or more of the named 3TG minerals.However, the results from the surveys did not allow Camtek to reach a reportable conclusion as to the source of any potential conflict minerals. The table below lists the facilities which, to the extent known, processed necessary conflict minerals in certain of our products Metal Smelter or Refiner Facility Name Location of Facility Gold Advanced Chemical Company UNITED STATES Gold Aida Chemical Industries Co. Ltd. JAPAN Gold Allgemeine Gold- und Silberscheideanstalt A.G. GERMANY Gold Almalyk Mining and Metallurgical Complex (AMMC) UZBEKISTAN Gold AngloGold Ashanti Córrego do Sítio Minerção BRAZIL Gold Argor-Heraeus SA SWITZERLAND Gold Asahi Pretec Corporation JAPAN Gold Asaka Riken Co Ltd JAPAN Gold Atasay Kuyumculuk Sanayi Ve Ticaret A.S. TURKEY Gold Aurubis AG GERMANY Gold Bangko Sentral ng Pilipinas (Central Bank of the Philippines) PHILIPPINES Gold Bauer Walser AG GERMANY Gold Boliden AB SWEDEN Gold C. Hafner GmbH + Co. KG GERMANY Gold Caridad MEXICO Gold Cendres + Métaux SA SWITZERLAND Gold Chimet S.p.A. ITALY Gold The Refinery of Shandong Gold Mining Co. Ltd CHINA Gold Chugai Mining JAPAN Gold Colt Refining UNITED STATES Gold Daejin Indus Co. Ltd KOREA, REPUBLIC OF Gold Daye Non-Ferrous Metals Mining Ltd. CHINA Gold Do Sung Corporation KOREA, REPUBLIC OF Gold Doduco GERMANY Gold Dowa JAPAN Gold Eco-System Recycling Co., Ltd. JAPAN Gold FSE Novosibirsk Refinery RUSSIAN FEDERATION Gold Gansu Seemine Material Hi-Tech Co Ltd CHINA Gold Geib Refining Corporation UNITED STATES Gold Guangdong Jinding Gold Limited CHINA Gold Hangzhou Fuchunjiang Smelting Co., Ltd. CHINA Gold Heimerle + Meule GmbH GERMANY Gold Heraeus Ltd. Hong Kong HONG KONG Gold Heraeus Precious Metals GmbH & Co. KG GERMANY Gold Hunan Chenzhou Mining Group Co., Ltd. CHINA Gold Hwasung CJ Co. Ltd KOREA, REPUBLIC OF Gold Inner Mongolia Qiankun Gold and Silver Refinery Share Company Limited CHINA Gold Ishifuku Metal Industry Co., Ltd. JAPAN Gold Istanbul Gold Refinery TURKEY Gold Japan Mint JAPAN Gold Jiangxi Copper Company Limited CHINA Gold Johnson Matthey Inc UNITED STATES Gold Johnson Matthey Ltd CANADA Gold JSC Ekaterinburg Non-Ferrous Metal Processing Plant RUSSIAN FEDERATION Gold JSC Uralelectromed RUSSIAN FEDERATION Gold JX Nippon Mining & Metals Co., Ltd. JAPAN Gold Kazzinc Ltd KAZAKHSTAN Gold Kennecott Utah Copper LLC UNITED STATES Gold Kojima Chemicals Co., Ltd JAPAN Gold Korea Metal Co. Ltd KOREA, REPUBLIC OF Gold Kyrgyzaltyn JSC KYRGYZSTAN Gold L' azurde Company For Jewelry SAUDI ARABIA Gold Lingbao Gold Company Limited CHINA Gold Lingbao Jinyuan Tonghui Refinery Co. Ltd. CHINA Gold LS- Nikko Copper Inc KOREA, REPUBLIC OF Gold Luoyang Zijin Yinhui Metal Smelt Co Ltd CHINA Gold Materion UNITED STATES Gold Matsuda Sangyo Co., Ltd. JAPAN Gold Metalor Technologies SA SWITZERLAND Gold Metalor Technologies (Hong Kong) Ltd HONG KONG Gold Metalor Technologies (Singapore) Pte. Ltd. SINGAPORE Gold Metalor USA Refining Corporation UNITED STATES Gold Met-Mex Peñoles, S.A. MEXICO Gold Mitsubishi Materials Corporation JAPAN Gold Mitsui Mining and Smelting Co., Ltd. JAPAN Gold Moscow Special Alloys Processing Plant RUSSIAN FEDERATION Gold Nadir Metal Rafineri San. Ve Tic. A.Ş. TURKEY Gold Navoi Mining and Metallurgical Combinat UZBEKISTAN Gold Nihon Material Co. LTD JAPAN Gold Ohura Precious Metal Industry Co., Ltd JAPAN Gold OJSC “The Gulidov Krasnoyarsk Non-Ferrous Metals Plant” (OJSC Krastvetmet) RUSSIAN FEDERATION Gold OJSC Kolyma Refinery RUSSIAN FEDERATION Gold Ohio Precious Metals, LLC UNITED STATES Gold PAMP SA SWITZERLAND Gold Penglai Penggang Gold Industry Co Ltd CHINA Gold Western Australian Mint trading as The Perth Mint AUSTRALIA Gold Prioksky Plant of Non-Ferrous Metals RUSSIAN FEDERATION Gold PT Aneka Tambang (Persero) Tbk INDONESIA Gold PX Précinox SA SWITZERLAND Gold Rand Refinery (Pty) Ltd SOUTH AFRICA Gold Royal Canadian Mint CANADA Gold Sabin Metal Corp. UNITED STATES Gold Samduck Precious Metals KOREA, REPUBLIC OF Gold SAMWON METALS Corp. KOREA, REPUBLIC OF Gold Schone Edelmetaal NETHERLANDS Gold SEMPSA Joyería Platería SA SPAIN Gold Shandong Zhaojin Gold & Silver Refinery Co. Ltd CHINA Gold Zhongyuan Gold Smelter of Zhongjin Gold Corporation CHINA Gold Geib Refining Corp. UNITED STATES Gold Remondis Argentia NETHERLANDS Gold So Accurate Group, Inc. UNITED STATES Gold SOE Shyolkovsky Factory of Secondary Precious Metals RUSSIAN FEDERATION Gold Solar Applied Materials Technology Corp. TAIWAN Gold Sumitomo Metal Mining Co., Ltd. JAPAN Gold Tanaka Kikinzoku Kogyo K.K. JAPAN Gold The Great Wall Gold and Silver Refinery of China CHINA Gold Tokuriki Honten Co., Ltd JAPAN Gold Tongling nonferrous Metals Group Co.,Ltd CHINA Gold Torecom KOREA, REPUBLIC OF Gold Umicore Brasil Ltda BRAZIL Gold Umicore Precious Metals Thailand THAILAND Gold Umicore SA Business Unit Precious Metals Refining BELGIUM Gold United Precious Metal Refining, Inc. UNITED STATES Gold Valcambi SA SWITZERLAND Gold CCR Refinery – Glencore Canada Corporation CANADA Gold YAMAMOTO PRECIOUS METAL CO., LTD. JAPAN Gold Yokohama Metal Co Ltd JAPAN Gold Yunnan Copper Industry Co Ltd CHINA Gold Zijin Mining Group Co. Ltd CHINA Tantalum Changsha South Tantalum Niobium Co., Ltd. CHINA Tantalum Conghua Tantalum and Niobium Smeltry CHINA Tantalum Duoluoshan CHINA Tantalum Exotech Inc. UNITED STATES Tantalum F&X Electro-Materials Ltd. CHINA Tantalum Global Advanced Metals Aizu JAPAN Tantalum Global Advanced Metals Boyertown UNITED STATES Tantalum Guangdong Zhiyuan New Material Co., Ltd. CHINA Tantalum H.C. Starck Co., Ltd. THAILAND Tantalum H.C. Starck GmbH Goslar GERMANY Tantalum H.C. Starck GmbH Laufenburg GERMANY Tantalum H.C. Starck Hermsdorf GmbH GERMANY Tantalum H.C. Starck Inc. UNITED STATES Tantalum H.C. Starck Ltd. JAPAN Tantalum H.C. Starck Smelting GmbH & Co.KG GERMANY Tantalum Hengyang King Xing Lifeng New Materials Co., Ltd. CHINA Tantalum Hi-Temp UNITED STATES Tantalum Jiangxi Dinghai Tantalum & Niobium Co., LTD CHINA Tantalum JiuJiang JinXin Nonferrous Metals Co., Ltd. CHINA Tantalum Jiujiang Tanbre Co., Ltd. CHINA Tantalum Jiujiang Zhongao Tantalum & Niobium Co, Ltd CHINA Tantalum KEMET Blue Metals MEXICO Tantalum KEMET Blue Powder UNITED STATES Tantalum King-Tan Tantalum Industry Ltd CHINA Tantalum LSM Brasil S.A. BRAZIL Tantalum Metallurgical Products India (Pvt.) Ltd. INDIA Tantalum Mitsui Mining & Smelting JAPAN Tantalum Molycorp Silmet A.S. ESTONIA Tantalum Ningxia Orient Tantalum Industry Co., Ltd. CHINA Tantalum Plansee SE Liezen & Reutte AUSTRIA Tantalum QuantumClean UNITED STATES Tantalum RFH Tantalum Smeltry Co., Ltd CHINA Tantalum Shanghai Jiangxi Metals Co. Ltd CHINA Tantalum Solikamsk Magnesium Works OAO RUSSIAN FEDERATION Tantalum Taki Chemicals JAPAN Tantalum Telex UNITED STATES Tantalum Ulba KAZAKHSTAN Tantalum Yichun Jin Yang Rare Metal Co., Ltd CHINA Tantalum Zhuzhou Cement Carbide CHINA Tin China Rare Metal Materials Company CHINA Tin Liuzhou China Tin CHINA Tin CNMC (Guangxi) PGMA Co. Ltd. CHINA Tin Alpha UNITED STATES Tin Cooper Santa BRAZIL Tin PT Justindo INDONESIA Tin PT Aries Kencana Sejahtera INDONESIA Tin CV Serumpun Sebalai INDONESIA Tin CV United Smelting INDONESIA Tin EM Vinto BOLIVIA Tin Estanho de Rondônia S.A. BRAZIL Tin Fenix Metals, Ltd POLAND Tin Gejiu Kai Meng Industry and Trade LLC CHINA Tin Gejiu Non-Ferrous Metal Processing Co. Ltd. CHINA Tin Gejiu Zi-Li CHINA Tin Huichang Jinshunda Tin Co. Ltd CHINA Tin Nankang Nanshan Tin Manufactory Co., Ltd. CHINA Tin Linwu Xianggui Smelter Co CHINA Tin Magnu's Minerais Metais e Ligas LTDA BRAZIL Tin Malaysia Smelting Corporation (MSC) MALAYSIA Tin Melt Metais e Ligas S/A BRAZIL Tin Metallo Chimique BELGIUM Tin Mineração Taboca S.A. BRAZIL Tin Minsur PERU Tin Novosibirsk Integrated Tin Works RUSSIAN FEDERATION Tin O.M. Manufacturing (Thailand) Co., Ltd. THAILAND Tin O.M. Manufacturing Philippines, Inc. PHILIPPINES Tin OMSA BOLIVIA Tin PT Alam Lestari Kencana INDONESIA Tin PT Artha Cipta Langgeng INDONESIA Tin PT ATD Makmur Mandiri Jaya INDONESIA Tin PT Babel Inti Perkasa INDONESIA Tin PT Bangka Kudai Tin INDONESIA Tin PT Bangka Putra Karya INDONESIA Tin PT Bangka Timah Utama Sejahtera INDONESIA Tin PT Bangka Tin Industry INDONESIA Tin PT Belitung Industri Sejahtera INDONESIA Tin PT BilliTin Makmur Lestari INDONESIA Tin PT Bukit Timah INDONESIA Tin PT DS Jaya Abadi INDONESIA Tin PT Eunindo Usaha Mandiri INDONESIA Tin PT Fang Di MulTindo INDONESIA Tin PT Karimun Mining INDONESIA Tin PT Koba Tin INDONESIA Tin PT Mitra Stania Prima INDONESIA Tin PT Prima Timah Utama INDONESIA Tin PT REFINED BANGKA TIN INDONESIA Tin PT Sariwiguna Binasentosa INDONESIA Tin PT Stanindo Inti Perkasa INDONESIA Tin PT Sumber Jaya Indah INDONESIA Tin PT Tambang Timah INDONESIA Tin Bangka Tin,Mentok,PT Timah (Persero) TBK INDONESIA Tin PT Pelat Timah Nusantara Tbk INDONESIA Tin PT Tinindo Inter Nusa INDONESIA Tin Rui Da Hung TAIWAN Tin Soft Metais, Ltda. BRAZIL Tin Thaisarco THAILAND Tin White Solder Metalurgia e Mineração Ltda. BRAZIL Tin Yunnan Chengfeng Non-ferrous Metals Co.,Ltd. CHINA Tin Yunnan Tin Company, Ltd. CHINA Tungsten A.L.M.T. Corp. JAPAN Tungsten Chenzhou Diamond Tungsten Products Co., Ltd. CHINA Tungsten Chongyi Zhangyuan Tungsten Co., Ltd. CHINA Tungsten Dayu Weiliang Tungsten Co., Ltd. CHINA Tungsten Fujian Jinxin Tungsten Co., Ltd. CHINA Tungsten Ganxian Shirui New Material Co., Ltd. CHINA Tungsten Ganzhou Huaxing Tungsten Products Co., Ltd. CHINA Tungsten Ganzhou Jiangwu Ferrotungsten Co., Ltd. CHINA Tungsten Ganzhou Non-ferrous Metals Smelting Co., Ltd. CHINA Tungsten Ganzhou Seadragon W & Mo Co., Ltd. CHINA Tungsten Ganzhou Yatai Tungsten Co., Ltd. CHINA Tungsten Global Tungsten & Powders Corp. UNITED STATES Tungsten Guangdong Xianglu Tungsten Co., Ltd. CHINA Tungsten H.C. Starck GmbH GERMANY Tungsten Hunan Chunchang Nonferrous Metals Co., Ltd. CHINA Tungsten Japan New Metals Co., Ltd. JAPAN Tungsten Jiangwu H.C. Starck Tungsten Products Co., Ltd. CHINA Tungsten Jiangxi Gan Bei Tungsten Co., Ltd. CHINA Tungsten Jiangxi Tonggu Non-ferrous Metallurgical & Chemical Co., Ltd. CHINA Tungsten Jiangxi Xinsheng Tungsten Industry Co., Ltd. CHINA Tungsten Jiangxi Yaosheng Tungsten Co., Ltd. CHINA Tungsten Kennametal Fallon UNITED STATES Tungsten Kennametal Huntsville UNITED STATES Tungsten Malipo Haiyu Tungsten Co., Ltd. CHINA Tungsten Nui Phao H.C. Starck Tungsten Chemicals Manufacturing LLC VIET NAM Tungsten Tejing (Vietnam) Tungsten Co., Ltd. VIET NAM Tungsten Vietnam Youngsun Tungsten Industry Co., Ltd VIET NAM Tungsten Wolfram Bergbau und Hütten AG AUSTRIA Tungsten Wolfram Company CJSC RUSSIAN FEDERATION Tungsten Xiamen Tungsten (H.C.) Co., Ltd. CHINA Tungsten Xinhai Rendan Shaoguan Tungsten Co., Ltd. CHINA Company policy Camtek’s conflict minerals policy and steps taken are available on our website http://www.camtek.co.il. Future steps to be taken 1. Include a conflict mineral clause in new or updated supplier contracts, where available. 2. Expand supplier's list considering the OECD framework. 3. Manage follow up table with all relevant details from supplier for evaluation and tracking inputs in the supply system. 4. Include the relevant list of facilities and country of origin, as known, in our next report. 5. Strategize with the OECD and relevant trade associations in order to define and monitor optimal practices. This Conflict Minerals Report was not subjected to an independent private sector audit as not required by paragraph (c)(1)(iv) of the instructions to Item 1.01.
